EXHIBIT (d)(1) AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. INTERIM MANAGEMENT AGREEMENT THIS MANAGEMENT AGREEMENT (“Agreement”) is effective as of the 16th day of February, 2010, by and between AMERICAN CENTURY VARIABLE PORTFOLIOS, INC., a Maryland corporation (hereinafter called the “Company”), and AMERICAN CENTURY INVESTMENT MANAGEMENT, INC., a Delaware corporation (hereinafter called the “Investment Manager”). WHEREAS, a majority of those members of the Board of Directors of the Company (collectively, the “Board of
